Citation Nr: 1307425	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-36 420A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1941 to May 1944 with additional service in the National Guard.  He died in March 2002.

In a June 2008 rating decision, the Veteran's surviving spouse was granted death pension benefits.  She died in October 2009, before any benefits were paid.  The appellant is the daughter of the Veteran and his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota, which denied the appellant's claim for accrued benefits.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Phoenix, Arizona.

In May 2012, the appellant and her spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

During the hearing, the undersigned granted the appellant's request to hold the record open for a period of 60 days so that she could obtain and review a copy of the Veteran's complete claims file and submit any additional evidence and/or argument she wished to provide.  The evidence reflects that the RO mailed a copy of the Veteran's entire claims file to the appellant two days after the hearing.  The 60-day period has since expired, and no additional evidence or argument has been received.  Accordingly, the Board will proceed with consideration of the appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran died in March 2002; the appellant is his daughter.

2.  By a June 2008 rating decision, the Veteran's surviving spouse was awarded death pension benefits with an aid and attendance allowance, effective May 16, 2008; she died in October 2009, before any funds were released in connection with her award.

3.  The evidence reflects that the appellant was born in 1943, and is married; the appellant does not allege, and there is nothing in the record to suggest, that she became permanently incapable of self-support prior to age 18.

4.  The appellant incurred $379.95 in allowable medical expenses in connection with her mother's last sickness; the remainder of her expenses were non-medical in nature.


CONCLUSION OF LAW

The appellant is entitled to accrued benefits in the amount of $379.95, but no more, for reimbursement of expenses incurred in connection with her mother's last illness.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

As relevant to the claim herein decided, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the initial unfavorable RO decision issued in May 2010, advised the appellant of the evidence and information necessary to substantiate a claim for accrued benefits.  In this regard, such letter informed the appellant that she may be entitled to accrued benefits if benefits were due to the Veteran based on existing ratings, decisions, or evidence in VA's possession at the time of death, but were not paid, and she was the surviving spouse, child, or dependent parent of the Veteran.  The March 2010 letter further informed the appellant that accrued benefits may also be paid for reimbursement of expenses paid in connection with an individual's last illness or burial.  Such letter also advised her of her and VA's respective responsibilities in obtaining such evidence and information as well as the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the appellant has submitted what she has characterized as a complete list of all expenses she personally incurred in connection with her mother's last illness, together with copies of corresponding receipts.  She has not identified any additional, outstanding records that need to be requested or obtained.  Therefore, the Board finds that VA's duty to assist has been satisfied.

The appellant provided relevant testimony during the hearing before the undersigned in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited the appellant to identify evidence relevant to the claim.  The appellant provided detailed testimony regarding the expenses she personally incurred in connection with her mother's last illness, which is the issue upon which this case turns.  The discussion at hearing did not reveal the existence of any additional, outstanding evidence that needed to be requested or obtained.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

In a June 2008 rating decision, the Veteran's surviving spouse (the appellant's mother) was awarded death pension benefits with an aid and attendance allowance, effective May 16, 2008.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.351, 3.352.  The benefits payable were withheld pending the outcome of a simultaneous proposal to find her incompetent.  38 C.F.R. § 3.353.

In a September 2008 rating decision, the Veteran's surviving spouse was adjudicated incompetent to handle disbursement of funds.  Efforts were then undertaken to establish a fiduciary on her behalf.  Unfortunately, she died in October 2009, before a fiduciary was appointed, and before any funds were released in connection with the June 2008 award.  On appeal, the appellant (the Veteran's daughter) seeks to recover amounts due, but unpaid, to her mother at the time of her mother's death.

Under governing law, upon the death of a Veteran's surviving spouse, periodic monetary benefits to which the individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (referred to as "accrued benefits"), and due and unpaid, shall be paid to the Veteran's "children."  38 U.S.C.A. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

Establishing that a person is the Veteran's biological son or daughter is insufficient, in and of itself, to establish entitlement to accrued benefits under 38 U.S.C.A. § 5121(a)(3) and 38 C.F.R. § 3.1000(a)(2).  Rather, it must also be shown that the claimant qualifies as a "child."  For accrued benefits purposes, the term "child" is defined, in pertinent part, as:

[A]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and

(i) Who is under the age of 18 years; or

(ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or

(iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.

38 C.F.R. § 3.57(a).  See also 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.1000(d)(2).

In the present case, the appellant does not allege, and the evidence does not in any way suggest, that she has at any time pertinent to the present appeal qualified as a "child" of the Veteran, as that term is defined for purposes of accrued benefits.  To the contrary, the available evidence indicates that she has at all times relevant to this appeal been more than 23 years of age (inasmuch as her birth certificate shows that she was born in 1943), and is married (as evidenced by her husband's appearance at the hearing in May 2012).  Moreover, there is nothing in the record to even remotely suggest that she became permanently incapable of self-support prior to age 18.  Accordingly, she may recover only so much of the accrued benefits as may be necessary to reimburse her for expenses she personally incurred in connection with her mother's last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5) (emphasis added).

In this regard, the Board notes that the VA Adjudication Procedures Manual, M21-1MR (M21-1MR) (Manual) contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(e).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g) (emphasis in original.)  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

The Court has specifically held that non-medical expenses are to be excluded from reimbursement under the relevant provisions.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  The Court has also held that 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

In the present case, the evidence shows that the appellant submitted a VA Form 21-601 (Application for Accrued Amounts Due a Deceased Beneficiary) in December 2009.  She listed a total of $43,229.88 in expenses incurred in connection with her mother's care in 2009-including $499.42 in funeral expenses, $4,327.51 in medical expenses, $36,300.00 in homecare expenses, and $2,102.95 for miscellaneous expenses-with a large number of receipts and canceled checks attached to corroborate the charges.  However, she certified at that time, and has since reiterated, that those expenses were paid in full using her mother's funds, with the mother's checks being negotiated by her brother on a joint account, as her power of attorney.  Accordingly, because the appellant did not personally pay any of those expenses out of her own funds, they cannot serve as a basis for reimbursement under 38 U.S.C.A. § 5121(a)(6) and 38 C.F.R. § 3.1000(a)(5).

Subsequently, however, in July 2010 and September 2010, the appellant submitted additional, earlier-dated receipts for expenses which she has testified under oath that she (and her husband) personally incurred in connection with her mother's final illness.

In assessing these expenses, the Board notes, as an initial matter, that the precise duration of the appellant's mother's "final illness" is difficult to delineate.  It appears clear from the available medical evidence that the appellant's mother was diagnosed with dementia at least as early as February 2005, when a Dr. Gallo noted that she needed assistance with activities of daily living.  In addition, the appellant has indicated that her mother's house had to be sold in 2003 in order to pay for her care.  Accordingly, and because dementia (Alzheimer's) is also listed on the death certificate as a cause of her mother's death, the Board will liberally construe the parameters of her mother's "final illness," and consider the entirety of all receipts submitted by the appellant in support of her claim, the earliest of which is dated in 2004.

Turning to the substance of those receipts, the Board finds that some of the expenses incurred by the appellant are, in fact, reimbursable, inasmuch as the items purchased are at least arguably medical in nature, pertaining to matters of personal health or hygiene, and are at least debatably related to her mother's last illness.  Specifically, the records and receipts reflect expenditures in the following amounts for the care and support of the appellant's mother during her final illness:

$10.60 on Metamucil in July 2004;
$3.29 on hand sanitizer in October 2004;
$6.96 on soap and mouthwash in February 2005;
$10.31 on toothpaste, vitamins, lotion, protective underwear and disinfectant in February 2005;
$15.69 on mouthwash, wipes, and dermaplast in May 2005;
$3.59 on mouthwash in August 2005;
$7.28 on soap in August 2005;
$6.99 on antibacterial gel in August 2005;
$5.93 on bar soap for sensitive skin in October 2005;
$5.12 on mouthwash in January 2006;
$1.08 on mouthwash in February 2006;
$1.08 on powder in September 2006;
$6.15 on Benadryl tablets in October 2006;
$4.22 on allergy medication in October 2006;
$21.71 on allergy medication and lotrimin in November 2006;
$12.37 on allergy medication and shampoo in November 2006;
$16.14 on toothpaste and allergy medication in December 2006;
$20.74 on pull-ups in December 2006;
$8.38 on pill boxes in January 2007;
$21.71 on allergy medication and foot cream in January 2007;
$17.79 on allergy medication and wipes in February 2007;
$3.24 on lotion in March 2007;
$1.08 on petroleum jelly in April 2007;
$25.93 on laxatives in July 2007;
$1.04 on shampoo in October 2007;
$70.00 on a podiatry visit in January 2008;
$11.02 on wipes and laxatives in February 2008;
$11.97 on adult diapers in March 2008;
$1.08 on peroxide in March 2008;
$3.56 on bandages in May 2008;
$1.07 on skin cream in May 2008;
$2.14 on skin cream in May 2008;
$1.08 on bandages in July 2008;
$2.16 on petroleum jelly in August 2008;
$4.58 on laxatives in August 2008;
$2.16 on petroleum jelly in August 2008;
$10.39 on calcium and stool softener in September 2008;
$4.32 on petroleum jelly in October 2008;
$6.49 on petroleum jelly in November 2008;
$3.02 on petroleum jelly in December 2008;
$5.41 on petroleum jelly in December 2008; and
$1.08 on toothpaste in December 2008.

The total of these purchases is $379.95.  (Receipts for other purchases, in 2009, are also of record.  However, as noted above, inasmuch as the appellant has indicated that those expenses were paid from her mother's funds, they have been excluded.)

The remainder of the expenses enumerated by the appellant cannot be reimbursed, as they pertain to "non-medical" items, to include hair gel, hair spray, nail polish, nail polish remover, clothing, wash cloths, sheets, a wig, batteries, tape, gasoline, laundry detergent, keys, pens, food, dining out, a small artificial Christmas tree with decorations, room decorations, furniture compound, renewal of her mother's memberships in the American Legion Auxiliary and an Arizona retirees club, and postage, paper, and printing expenses incurred in prosecuting the instant appeal.  See Caranto, supra.

The Board acknowledges the fact that there were unfortunate delays in processing her mother's award.  Had the matter been resolved more expeditiously, her mother would have begun to receive death pension benefits during her lifetime.  However, while the Board is sympathetic, the pertinent legal authority governing this situation is clear and specific:  If an accrued benefits claimant does not qualify as a "child" of the Veteran, he or she can recover only so much of the accrued benefits as may be necessary to reimburse her for medical expenses she personally incurred in connection with her mother's last sickness and burial.  See, e.g., Richard ex rel. Richard v. West, 161 F.3d 719, 722 (Fed. Cir. 1998) (noting that a claimant's death "limits the recipients, amounts, and processes of recovery of disability compensation to those provided in section 5121").  The Board has no authority to disregard the specific requirements enacted by Congress, which, in this case, provides for reimbursement of expenses in the amount of $379.95, but no more.  To this extent only, the appeal is allowed.


ORDER

Accrued benefits in the amount of $379.95, but no more, is granted, subject to applicable law and regulations governing the award of monetary benefits.  To this extent only, the appeal is allowed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


